Order filed October 27, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00359-CV
                                   ____________

                   BRANDY HEARN DEFALCO, Appellant

                                         V.

                   ANTHONY JOSEPH DEFALCO, Appellee


                    On Appeal from the 53rd District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-FM-18-004752

                                    ORDER

      Appellant’s brief was due September 30, 2020. No brief or motion for
extension of time has been filed. Unless appellant files a brief with this court on or
before November 16, 2020, the court will dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.